Citation Nr: 1113601	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-33 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating action of the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's PTSD has been manifested primarily by symptoms of insomnia, depression, irritability, social isolation, cognitive difficulty, and Global Assessment of Functioning (GAF) scores between 47 and 53; his psychiatric disorder has resulted in difficulty in establishing and maintaining effective work and social relationships, but not an inability to do so.  These symptoms demonstrate occupational and social impairment with no more than reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

That said, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  In the present appeal, an August 2008 letter informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for PTSD.  By the May 2009 rating action, the RO granted service connection for this disability and assigned a 50 percent evaluation.  Following receipt of notification of this determination, the Veteran perfected a timely appeal with respect to the assignment of a 50 percent rating for his PTSD.  

Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating for his PTSD is based on his disagreement with the assignment of a specific evaluation following the grant of service connection for the disorder.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examinations in January 2009 and July 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they provide sufficient detail to rate the Veteran's service-connected PTSD, including a thorough discussion of the effect of his symptoms on his functioning. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  In any event, the Board also finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  
II.  Law and Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating 

Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection for PTSD was established by a May 2009 rating decision, which assigned a 50 percent evaluation under DC 9411, effective August 2008.  The Veteran appealed the initial evaluation assigned.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2010).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Evidence relevant to the severity of the Veteran's service-connected PTSD includes both VA and private psychiatric examination reports. 

In July 2008, the Veteran underwent evaluation by a private psychologist.  At that time he exhibited classic PTSD symptoms, including intrusive thoughts, nightmares, flashbacks, avoidance, diminished interest/participation in activities, detachment/estrangement from others, restricted range of affect, insomnia, irritability, rage, problems with concentration, hypervigilance, exaggerated startle response.  He also provided information concerning his longstanding history of alcohol use which over the years has resulted in disciplinary problems including an arrest for disorderly conduct and two DUIs.  In terms of his relationship with others, the Veteran reported that he has been married since 1970, but that the marriage had a history of arguments over the years including one physical altercation.  He indicated that he and his wife basically lived separate lives.  He has one adult daughter and described that relationship as "great."  He has few friends preferring solitary activities.  The Veteran reported that he had been employed with Penn Central Railroad for 36 years until his retirement two years prior.  He described one particular instance where he had been "temporarily fired" following a physical altercation with a supervisor, but was later reinstated.  

On examination the Veteran described a comparatively stable course of PTSD symptoms.  Although he reported episodes of anger he was pleasant and cooperative throughout the interview.  He was oriented to person, place and time.  His speech was normal in terms of manner and content.  His form of thought was remarkable for circumstantiality and his thought content was normal.  He denied suicidal/homicidal ideation and perceptual abnormalities.  The Veteran's mood was somber and his affect was intense, but stable and appropriate.  His impulse control, as demonstrated by his history of substance abuse and legal difficulties, was below normal limits.  His attention capacity, as evidenced by his circumstantial speech, was also below normal limits.  Intelligence and fund of information were considered average.  However his judgment and insight fell below normal limits.  

In discussing the psychological test results, the examiner noted that the Veteran's responses on the Personality Assessment Inventory (PAI) were deemed to be marginally to moderately valid and interpretable.  The Veteran evidenced subtle suggestions indicating that he had attempted to portray himself in a negative or pathological manner in particular areas.  The examiner rendered Axis I diagnoses of PTSD and depressive disorder.  A Global Assessment of Functioning (GAF) score of 47 was assigned.  

The Veteran was referred for VA examination in January 2009.  The examiner reviewed the claims file and recounted the Veteran's pre-service history, his military service, as well as his post-service alcohol use, legal difficulties, family life, and employment.  The Veteran continued to report that his marriage was not satisfactory, but remained close to his adult daughter.  He had recently renewed a relationship with a Veteran with whom he served in the Army.  He admitted to drinking heavily about twice a week.  Symptomatically the Veteran had difficulty with nightmares, avoidance, diminished interest in significant activities, disturbed sleep, hypervigilance, irritability, anger, depression, feelings of guilt and worthlessness, fatigue, indecisiveness, problems with concentrating, and passive suicidal ideation.  

On examination the Veteran was well oriented, casually dressed, calm, and cooperative, but somewhat guarded.  His speech was normal and eye contact was moderate.  His thoughts were logical and goal-directed and there was no indication of delusions or hallucinations.  His judgment and insight were fair.  On psychological assessment the Veteran endorsed severe depressive symptoms consistent with his tendency towards social isolation.  The examiner noted the depression appeared to be chronic, but was most likely present prior to his military service since the Veteran had admitted to "discipline problems" in high school.  The examiner rendered Axis I diagnoses of PTSD, alcohol dependence, and dysthymic disorder and assigned a GAF score of 53.  

In early July 2009, the Veteran's private psychologist offered a second opinion as to the severity of his PTSD.  She noted that the Veteran continued to describe PTSD symptoms consistent with those reported in his initial assessment in July 2008, including flashbacks, nightmares, cognitive/physiological responses to loud noises, and avoidance.  However the Veteran reported an intensification in social isolation, detachment, insomnia, irritability, angry outbursts, and drinking.  He also reported a recent decline in the quality of the relationship with his daughter.  The clinical impression was PTSD and depressive disorder and continued the GAF score of 47.  

The record shows that several days thereafter in July 2009, the Veteran underwent a VA psychiatric examination.  The examiner recounted the Veteran's history of psychiatric symptoms, focusing primarily on the degree and quality of his social relationships.  The Veteran reported little change in his personal history since his last examination.  He remained married and living at home with wife and continued to describe that relationship as poor.  Emotionally he described himself as "losing ground."  He reported being out of contact with friends and feeling less connected with his daughter.  However he also reported that he derived some enjoyment working around his home during his free time.  He also enjoyed other solitary pursuits such as riding his motorcycle and was planning a trip with his two dogs.  He also reported reconnecting with a former friend from Vietnam with whom he met regularly for lunch.  He also visits the VFW lodge several times a week for a few beers.  

On examination the Veteran was casual, clean, and neatly dressed.  He was alert and cooperative with good eye contact.  He was oriented to time, place, and person.  His psychomotor activity was within normal limits and his speech was clear and of normal volume and articulation.  His thought process was goal oriented with no evidence of derailment, loose or clanging associations, thought blocking, or neologisms.  The Veteran was somewhat guarded during the interview, but had no signs of delusions or frankly paranoid belief systems.  He denied any history of auditory or visual hallucinations.  He did report a decrease in appetite and that he had lost 12-15 pounds without dieting since his retirement two years prior.  His mood was depressed, but his affect was appropriate with full range during the course of the examination.  He reported a tendency to dwell on all the negatives in the world and feeling totally depressed particularly in the morning, but also noted some days were not too bad.  He frequently felt that life was not worth living and had vague suicidal thoughts, but denied having formed plans to act on them.  The clinical impression was PTSD, alcohol dependence and depressive disorder.  GAF score of 50 was given.

The examiner concluded the Veteran's symptoms were consistent with moderate to severe PTSD, history of alcohol use, and pre-military depressed mood.  With regard to changes in status since his prior examination, the Veteran acknowledged that most things were the same for him since the last examination.  While the Veteran's alcohol use had increased, his responses were somewhat guarded and his use history had varied in past years.  The Veteran also reported a decrease in contact with his daughter, but his personal history and assessment indicated a longstanding constitutionally-based tendency toward social introversion.  In addition, the Veteran's decline in social contact since his retirement made it impossible for the examiner to discern to what degree the social isolation was specifically due to PTSD, or confounded by social changes that often occur when individual enter retirement, or related to the Veteran's longstanding introversion.  

The examiner determined that the Veteran symptoms would likely cause moderate to severe reduction in seeking social contacts.  In particular, his symptoms of depression, lack of motivation and irritation would likely cause a mild reduction in his ability to communicate and interact effectively.  However, the degree to which these symptoms are linked to PTSD or preexisting depression and constitutional tendencies is speculative.  Despite the level of symptoms the Veteran was able to function independently, attend to his self care, care for his home, yard, and pets, and engage in some leisure activities.  The Veteran did not suffer from gross impairment in thought process, delusions or hallucinations.  He was not a danger to himself or others.  Given his current status as retired, it was not possible for the examiner to assess his employability or impact on work functioning in recent years.  

The Board notes that, aside from these examinations, there is no objective indication that the Veteran has sought or received any regular treatment for his PTSD.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that his PTSD does not more nearly approximate the criteria for a 70 percent or higher rating.  The clinical findings of record describe experiences, thoughts, and emotions due to PTSD that negatively impact the Veteran's interpersonal relationships especially those within his immediate family.  The Board does not discount the effect of these symptoms on the Veteran's daily life.  However, the evidence suggests that he has been able to control his PTSD symptoms to a large degree.  He has required no outpatient psychiatric treatment, medications, or hospitalizations.  In fact, the record describes a fairly consistent pattern of symptomatology and manifestations  In fact, overall, the evidence shows that the Veteran seems to function fairly well.  

Although the Veteran's tendency towards isolation makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his longterm marriage to his wife of 41 years, albeit with strain, and his close relationship with his daughter.  The Veteran also reported meaningful leisure pursuits including motorcycling, caring for his home and pets, and regular visits with a close friend.  There is also no evidence that, prior to his retirement, the Veteran had significant decreases in work efficiency.  With exception of one incident, he was able to maintain his work relationships sufficiently to remain stable in his employment for 36years.  Thus, the concerns expressed about the Veteran's relationships, and his own perception of himself as isolating, show difficulty, rather than a complete inability, to establish and maintain effective relationships indicative of a 70 percent rating.  

The Board also acknowledges the Veteran's history of physical altercations, but notes that he has no recent violent behavior.  While the Veteran's anger and impulsivity is obviously a relevant consideration in evaluating the extent of psychiatric disability, it is only one factor and may not be given decisive effect in determining the outcome of the appeal without regard to the other relevant factors specified in the law and regulations.  The evidence fails to demonstrate that his past history resulted in a sustained inability to function independently, appropriately, and effectively.  Such findings are consistent with the rating criteria required for the assignment of a 50 percent evaluation, and do not approximate the criteria required for the assignment of a 70 percent or higher evaluation.

Other symptoms required for a higher 70 evaluation are neither complained of nor observed by medical health care providers, including suicidal ideation, obessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  Although the Veteran complained of passive suicidal ideation at the January 2009 VA examination, none of the other examinations (private or VA) conducted during the current appeal reflect complaints, or findings, of suicidal ideation.  Further, the medical evidence largely demonstrates that the Veteran presented with appropriate affect.  There is no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation - the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Such findings are consistent with the rating criteria required for a 50 percent evaluation, and do not approximate the criteria required for assignment of a 70 percent or higher evaluation.  

In reaching this determination, the Board notes that the both private and VA examiners who evaluated the Veteran to assess the nature, extent and severity of his service-connected PTSD, have provided GAF scores between 47 and 53, which denote moderate to serious symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks, suicidal ideation, severe obsessional rituals, and frequent shoplifting) or moderate to serious difficulty in social and occupational functioning (e.g., few or no friends, conflicts with peers and coworkers, and unable to keep a job).  Carpenter v. Brown, supra; Richard v. Brown, supra.  While the GAF score of 47 suggests a greater level of impairment than is contemplated by the current 50 percent rating, the Veteran has manifested none of the symptoms typically considered indicative of that level of impairment.  Simply stated, this GAF score is inconsistent with the symptomatology noted, and does not provide a basis for assignment of a higher rating for the Veteran's PTSD.  

The Veteran was also found to have significant symptoms associated with longstanding alcohol use and depression, in addition to symptoms of PTSD, which cause a significant level of additional social and occupational impairment.  Here, in the absence of a medical opinion separating the effects of the Veteran's service-connected PTSD from any nonservice-connected depression or substance abuse problems, the Board has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD.  See Mittleider v. Brown, 11 Vet. App. 181 (1998) (The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another service-connected disability in the absence of medical evidence which does so).  Yet, for the reasons discussed herein, the evidence of record does not warrant a rating higher than the currently-assigned 50 percent evaluation.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected PTSD, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that his PTSD symptoms have required hospitalization at any pertinent time during this appeal, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher rating for PTSD.  The current level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for any portion of the time period under consideration, and there is no basis for the assignment of staged ratings under the Fenderson case.  

Consequently, the criteria for the assignment of an initial rating in excess of 50 percent are not met.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


